USDC IN/ND case 1:19-cr-00070-HAB-SLC document 51 filed 02/18/21 page 1 of 9


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

UNITED STATES OF AMERICA                       )
                                               )
v.                                             )       Cause No. 1:19-CR-70-HAB
                                               )
CHRISTOPHER RITCHIE                            )


                                     OPINION AND ORDER

       Defendant, Christopher Ritchie, pled guilty to one count of being a convicted felon in

possession of a firearm (Count 2) and one count of distributing and possessing with the intent to

distribute methamphetamine (Count 3). These charges arose from the Defendant’s involvement in

the sale of multiple guns and ammunition to a confidential informant (CI). The Presentence

Investigation Report calculated the Defendant’s total offense level to be 27 and his criminal history

category to be V. (ECF No. 41, ¶¶ 34–45, 95). The offense level calculation included a four-level

enhancement pursuant to U.S.S.G. §2K2.1(b)(6)(B), which applies to a defendant who uses or

possesses a firearm in connection with another felony. Based on the above calculations, the

Defendant faces a guidelines range of 120–150 months with a 10-year statutory maximum on

Count 2 and a 30-year statutory maximum on Count 3.

       The Defendant did not object to the enhancement. However, the Court, cognizant that it

has “the ultimate responsibility to ensure that the Guidelines range it considers is correct,” Rosales-

Mireles v. United States, 138 S. Ct. 1897, 1904 (2018), requested the parties to brief whether

application of § 2K2.1(b)(6)(B) was appropriate given the particular facts of this case.

Additionally, the Court requested briefing on whether the two counts should be grouped. Briefing

on these issues has been completed and the issues are ripe for the Court’s consideration.
USDC IN/ND case 1:19-cr-00070-HAB-SLC document 51 filed 02/18/21 page 2 of 9


                                             Discussion

       a. Factual Basis

       The parties agree that the offense conduct relevant to the four-level enhancement is

contained in paragraphs 9 through 19 of the PSR. Those paragraphs reflect that in late 2018, an

ATF CI advised that he knew the Defendant, a.k.a. “Train Wreck,” from 2017 and 2018. At the

direction of the ATF, the CI made contact with the Defendant near the end of 2018. Subsequently,

the CI became aware that the Defendant was in possession of firearms and ammunition that he

wished to sell. 1 This was confirmed when the Defendant sent the CI a list of eight guns for sale,

which included pistols, shotguns, rifles, and an AR-15.

       On January 31, 2019, an undercover ATF agent (UC), and the CI met with the Defendant

in Spencerville, Indiana. The UC purchased an AR-15 rifle, ammunition and a 9 mm pistol with a

magazine and ammunition. Prior to this deal, the CI and the Defendant exchanged text messages

to arrange the meeting. These messages were photographed by law enforcement and, as the

Defendant points out, the sale or acquisition of controlled substances was not discussed in these

messages.

       During the transaction, the Defendant showed other weapons to the UC and negotiated

prices for the weapons. The Defendant also stated, in passing reference, that he had friends with

methamphetamine for sale. The CI paid the Defendant for the 9 mm Taurus Pistol and the UC paid

$700 for the AR-15 rifle and ammunition. The Defendant attempted to sell a second rifle to the

UC, but ultimately, the UC did not purchase that firearm.




1
 The Defendant had been arrested in early January 2019, in Hicksville, Ohio, with a methamphetamine
pipe and two firearms. After that arrest, the Defendant contacted the CI and inquired if he knew anyone
who was looking for guns and ammunition. (PSR, ¶10).
                                                  2
USDC IN/ND case 1:19-cr-00070-HAB-SLC document 51 filed 02/18/21 page 3 of 9


       The CI maintained contact with the Defendant over the next few months. In February 2019,

the Defendant sent photographs of multiple firearms, firearm parts and accessories that he had for

sale. In April 2019, the CI sent the Defendant text messages about purchasing more guns. All this

culminated on May 10, 2019, when the UC and the CI met with the Defendant to purchase

additional weapons. Prior to this meeting, the Defendant and the CI discussed the meeting place

for the transaction. The telephone call was recorded and provided to the Court. There was no

discussion on the call about the sale of methamphetamine or any other controlled substance.

       During the May 10 meeting, which was video recorded and provided to the Court for

review, the Defendant showed the UC a “bad-ass” Russian sniper rifle from World War II –

specifically, a Mosin-Nagant rifle. The Defendant had set up a target and encouraged the UC to

fire the rifle. After seeing the rifle (and declining to fire it), the UC asked the Defendant if he was

trying to sell that firearm as well. The Defendant then offered the rifle for sale for $500 after

explaining that it is “100% original” and had been brought back from overseas and assembled in

pieces. The UC indicated he was not interested in purchasing the Mosin-Nagant rifle.

       The Defendant and the UC then negotiated a price for a M1 .30 carbine rifle with 400-500

rounds and a shotgun. The Defendant returned the Mosin-Nagant rifle to his vehicle and the UC

and CI completed the sales of the rifle, ammunition, and shotgun. The Defendant indicated that he

had a crate of .30 caliber ammunition at another location, but the UC indicated he would pick it up

from the Defendant at a later date.




                                                  3
USDC IN/ND case 1:19-cr-00070-HAB-SLC document 51 filed 02/18/21 page 4 of 9


          After the gun sales were concluded, the CI, at the request of the UC, 2 asked the Defendant

if he had any methamphetamine for sale. The Defendant responded “no.” 3                   However, the

Defendant then retrieved a small amount of methamphetamine from his vehicle. The Defendant

placed the unwrapped methamphetamine in the palm of his hand and scraped it from his hand into

the palm of the CI’s hand. The Defendant then offers the CI a dollar to “wrap it in.” The CI asked

the Defendant if it was “free” and the Defendant responded “yea.” The discussion continues with

the CI asking the Defendant if he can get more because he will “probably get ounces.” The

Defendant responds, “I can, but it is a hassle.” After a bit more discussion, the conversation ends,

and the Defendant returns to his vehicle and drives away. The UC can be heard broadcasting over

the police radio that the Defendant has a Mosin-Nagant rifle in his truck. The Defendant is stopped

shortly thereafter.

          A search of the Defendant’s vehicle uncovered ammunition, the Mosin-Nagant rifle, a

metal container with 4 small plastic bags, and a glass smoking device. Two of the plastic bags

contained a white crystal substance, one contained a brown powder, and one bag was empty. These

substances tested positive for methamphetamine with total bag weight of 6.6 grams. A glass-

smoking device was found in the center console, along with a silver metal spoon with burnt residue

and an orange and white syringe.

          b. U.S.S.G § 2k2.1(b)(6)(B)

          As noted, the PSR assessed Defendant the four-level enhancement under U.S.S.G.

§2K2.1(b)(6)(B) which provides for a four-level increase in a base offense level if the defendant:


2
    The UC asked the CI to inquire if the Defendant “got any.”
3
 A brief discussion ensued about “addiction” and how the Defendant had been clean for seven years but
got back into using. During the discussion, either the UC or the CI indicate that they use methamphetamine
as well.
                                                      4
USDC IN/ND case 1:19-cr-00070-HAB-SLC document 51 filed 02/18/21 page 5 of 9


       used or possessed any firearm or ammunition in connection with another felony
       offense; or possessed or transferred any firearm or ammunition with knowledge,
       intent, or reason to believe that it would be used or possessed in connection with
       another felony offense.

The Commentary states that the enhancement should apply “if the firearm or ammunition

facilitated, or had the potential of facilitating, another felony offense or another offense,

respectively.” U.S.S.G. §2K2.1, cmt. n. 14(A). The enhancement can be applied regardless of

whether the defendant was charged or convicted of the other offense. United States v. Sandidge,

784 F.3d 1055, 1062 (7th Cir. 2015). The enhancement further applies “in the case of a drug

trafficking offense in which a firearm is found in close proximity to drugs, drug-manufacturing

materials, or drug paraphernalia . . . because the presence of the firearm has the potential of

facilitating another felony offense.” U.S.S.G. §2K2.1(b)(6)(B), cmt. n. 14(B). The Government

bears the burden of proving the applicability of the enhancement by a preponderance of the

evidence. Sandidge, 784 F.3d at 1062.

       Recently, this Court has had several occasions to delve into the application of

§2K2.1(b)(6)(B), albeit in varying contexts. See United States v. Sandy, 1:19-CR-95 HAB-SLC

(N.D. Ind. Dec. 16, 2020) and United States v. Yoder, 1:19-CR-86- HAB, 2020 WL 7396422 (N.D.

Ind. December 17, 2020). Pertinent here is this Court’s decision in Sandy. In that case, this Court

applied the enhancement where the Defendant arrived at a controlled drug buy armed with a .357

revolver and had a history of armed drug dealing. In finding the enhancement proper, this Court

discussed the clear line drawn by the Seventh Circuit as to when the enhancement applies. This

Court reiterated the Seventh Circuit’s position that “[m]ere contemporaneous possession while

another felony is being committed is not necessarily sufficient” and “possessing a gun while

engaged in the casual use of drugs might not give rise to the inference that the gun was possessed

in connection with the drugs.” Id. at 2 (quoting United States v. Briggs, 919 F.3d 1030, 1032 (7th

                                                5
USDC IN/ND case 1:19-cr-00070-HAB-SLC document 51 filed 02/18/21 page 6 of 9


Cir. 2019). However, the Court also highlighted the fact that “powerful support for the inference

that the firearm was used in connection with the drug trafficking operation,” exists when firearms

are found in close proximity to illegal drugs for sale. Id. (quoting United States v. Meece, 580 F.3d

616, 621 (7th Cir. 2009). From there, this Court concluded that “guns near drug use does not give

rise to an inference that the enhancement applies, while guns near drug distribution does.” Id. at 3.

Applying these rules to the facts, the Court found determinative that the revolver, although offered

for sale after the conclusion of a drug sale, “had the potential to facilitate the felonious transaction.”

Id.at 3.

           This leads the Court down the path of the particular facts here. The Defendant

acknowledges (he would be hard-pressed to do otherwise) that the Mosin-Nagant rifle was found

in his vehicle in close proximity to drugs, thereby raising an inference that the enhancement

applies. However, the Defendant asserts that the gun and the drugs were not possessed “in

connection with” each other and, unlike Sandy, there is nothing before the Court to demonstrate

that the rifle facilitated any drug conduct, especially not drug distribution.

           Defendant’s argument is two-fold. First, the Defendant points out that he has consistently

acknowledged and the PSR confirms that he uses methamphetamine for personal consumption to

the tune of a $200 per week habit. He asserts that the drugs and paraphernalia in the vehicle clearly

demonstrate his intention to consume the drugs, not sell them or protect them with the firearms he

was offering for sale. In fact, the sole firearm in the vehicle was one he had, moments before, tried

to sell to the UC. Thus, the Defendant asserts that “had he been successful in selling the rifle to

the UC, it would not have been in the car when he was later stopped by law enforcement…and

there would be not question about whether he had possession of a firearm or ammunition in

connection with his drug possession.” (ECF No. 45 at 6).



                                                    6
USDC IN/ND case 1:19-cr-00070-HAB-SLC document 51 filed 02/18/21 page 7 of 9


         Second, the Defendant emphasizes that this was not a drug investigation. He was being

investigated by the ATF because he had upwards of two dozen firearms and substantial

ammunition to sell. All the conversations between the Defendant and the CI leading up to the two

meetings discussed firearms sales and both meetings were set up for the purpose of the Defendant

selling firearms to the CI and UC. During the May 10 transaction, the Defendant offered the

Mosin-Nagant for sale and then completed other firearms transactions. Only after the firearms

transaction had completed did the UC inquire about whether the Defendant had drugs for sale.

Even then, the Defendant indicated he did not have meth for sale but provided a small amount of

methamphetamine to the UC. Thus, the Defendant asserts that the totality of the evidence clearly

demonstrates that he was not utilizing the firearms as protection for his drugs nor did he intend to

do so. In his view, the connection between the drugs in the vehicle and the firearm in the vehicle

was coincidental.

         The Government, in turn, concedes that “[b]ecause of the relatively small amount of

methamphetamine and the evidence of drug use, the government actually agrees with [the

Defendant’s] basic position on this protection theory.” (ECF No. 49). 4 This Court agrees with both

the Government and the Defendant. Having reviewed the relevant portions of the PSR and the

video of the May 10 transaction, this Court finds that the presence of the Mosin-Nagant in the

vehicle, despite its proximity to drugs, was merely coincidental to the presence of drugs that were,

no doubt, for the Defendant’s personal consumption. There is nothing in the record to demonstrate

that the firearm served some felonious purpose connected to the drugs. As defense counsel notes,

the firearm would not have been in the vehicle had the UC agreed to purchase it.


4
  The Government further acknowledges that “a Russian sniper rifle in the back seat was not the best choice for
protection while riding around in a vehicle. A loaded and concealed handgun on one’s person or in a strategic location
would have been a much better means of protection. For these general reasons, the government does not believe that
the usual protection theory is applicable … to justify the enhancement…” (ECF No. 49 at 9).

                                                          7
USDC IN/ND case 1:19-cr-00070-HAB-SLC document 51 filed 02/18/21 page 8 of 9


        Nevertheless, the Government proposes an alternate theory in an attempt to sustain the

enhancement, that is, that the Defendant provided methamphetamine for free to the UC to “sweeten

the pot” and facilitate future gun sales to the UC, in particular the sale of the Mosin-Nagant and

unspecified pistols. The Government paints a picture of the Defendant as a consummate salesman.

It contends that the Defendant “intended to maintain his business relationship with the UC because

[the Defendant] still owed the UC several hundred rounds of ammunition and because the UC was

asking about buying some pistols in the future …Just like anyone in sales who might wine and

dine a client, [the Defendant] was interested in keeping their interest and their future business by

supplying a methamphetamine sample for free.” (ECF No. 49 at 10). Thus, in the Government’s

view, the Defendant was creating goodwill for future purchases and “ingratiating his buyers for a

future sale.” Id.

        Of course, while an interesting plot twist, this is creative fancy on the Government’s part

and unsupported by any true evidence before the Court of the Defendant’s intent. The Government

asserts that the video evidence raises an inference that the Defendant’s future gun sales were

“packaged with his promise to secure ounces of methamphetamine.” (ECF No. 49 at 10). But this

is a stretch by the Government. Just as likely is a more innocent scenario where one addict was

“helping out” another. Nevertheless, after the Defendant provided the CI with the “free meth,” the

video recording reveals the CI asking the Defendant if he can get more because he will probably

buy “ounces.” The Defendant responds that he can get more “but it is a hassle.” And that’s all there

is. The Court fails to make the leap of how a Defendant’s statement that obtaining more drugs “is

a hassle” translates into a promise to pair future gun sales with drugs. This Court has previously

indicated its unwillingness “under the guise of inference, to allow the Government to satisfy its

burden through generalization and speculation,” Yoder, 2020 WL 7396422 at *2. The same is true



                                                 8
USDC IN/ND case 1:19-cr-00070-HAB-SLC document 51 filed 02/18/21 page 9 of 9


here. The Government has failed to demonstrate the applicability of §2K2.1(b)(6)(B) by a

preponderance of the evidence. Accordingly, the enhancement does not apply.

        c. Grouping

        On the issue of grouping the Government and the Defendant agree that if the enhancement

in §2K2.1(b)(6)(B) does not apply, Counts 2 and 3 are not considered a single group because

possession of the gun is not considered relevant conduct to the drug offense under U.S.S.G.

§3D1.2. However, the parties further agree that regardless of whether the counts are grouped, the

calculation of the total offense level produce the same result and would result in an adjusted offense

level of 26. After taking into account the three-level reduction for the Defendant’s acceptance of

responsibility, the total offense level is 23.

                                           CONCLUSION

        For the foregoing reasons, the Court finds that the four-level enhancement in U.S.S.G.

§2K2.1(b)(6)(B) should not be applied to the Defendant’s base offense level. The probation officer

is ORDERED to prepare a revised presentence investigation report in accordance with the findings

in this Opinion and Order.

        SO ORDERED on February 18, 2021

                                                 s/ Holly A. Brady
                                                 JUDGE HOLLY A. BRADY
                                                 UNITED STATES DISTRICT COURT




                                                   9
